

117 HR 1302 IH: Gold Star Altitude Act
U.S. House of Representatives
2021-02-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1302IN THE HOUSE OF REPRESENTATIVESFebruary 24, 2021Mr. Kelly of Mississippi (for himself and Mr. Ryan) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to authorize the Secretary of Defense to provide space-available travel on aircraft of the Department of Defense to children, surviving spouses, parents, and siblings of members of the Armed Forces who die while serving in the active military, naval, or air service.1.Short titleThis Act may be cited as the Gold Star Altitude Act.2.Space-available travel for children, surviving spouses, parents, and siblings of members of the Armed Forces who die while serving in the active military, naval, or air serviceSection 2641b(c) of title 10, United States Code, is amended—(1)by redesignating paragraph (6) as paragraph (7); and(2)by inserting after paragraph (5) the following new paragraph (6):(6)Children, surviving spouses, parents, and siblings of members of the armed forces who die while serving in the active military, naval, or air service (as that term is defined in section 101 of title 38)..